      Case 4:19-cv-00465-WS-MAF Document 6 Filed 04/30/20 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



CURTIS ALEXANDER MOHAMMED,
D.O.C. # T58564,

      Plaintiff,

v.                                                         4:19cv465–WS/MAF

SGT. CASSANDRA CACCIMUS,

      Defendant.



                             ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed March 23, 2020. The magistrate judge recommends that this case

be dismissed without prejudice for the plaintiff’s failure to prosecute and to

comply with a court order. The plaintiff has filed no objections to the report and

recommendation.

      Upon review of the record, this court has determined that the

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 4) is adopted
      Case 4:19-cv-00465-WS-MAF Document 6 Filed 04/30/20 Page 2 of 2



                                                                            Page 2 of 2


and incorporated by reference in this order of the court.

      2. Petitioner’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and to prosecute the case.

      3. The clerk shall enter judgment stating: "All claims are DISMISSED

without prejudice."

      DONE AND ORDERED this             30th     day of     April    , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
